USCA11 Case: 20-12924   Date Filed: 04/02/2021     Page: 1 of 9



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12924
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:19-cv-80158-KAM



JOSEPH VIERA,
LYNN DEMCHAK VIERA,
C D V,
a minor,

                                                          Plaintiffs - Appellants,

                                 versus

CITY OF LAKE WORTH, FLORIDA,
GLEN J. TORCIVIA,
in both professional and personal capacities,
MATTHEW RANSDELL,
in both professional and personal capacities,
JONATHAN E. O CONNELL,
in both professional and personal capacities,
LISA M. FEDYNYSHYN CONFORTI,
in both professional and personal capacities,
TORCIVIA, DONLON, GODDEAU & ANSAY, P.A.,

                                                         Defendants - Appellees.
          USCA11 Case: 20-12924        Date Filed: 04/02/2021    Page: 2 of 9



                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                    (April 2, 2021)

Before WILSON, JILL PRYOR and LUCK, Circuit Judges.

PER CURIAM:

                                           I.

      Joseph Viera was a police officer with the City of Lake Worth, Florida

(City), until he suffered two on-duty injuries that resulted in his permanent

disability and retirement. Viera filed a claim for workers’ compensation, and the

parties settled. After the settlement, Viera sued the City in state court, alleging that

the City failed to pay his insurance premiums. He also sought a judgment ordering

the City to pay for his future insurance coverage. Torcivia, Donlon, Goddeau &

Ansay, P.A. (Law Firm) represented the City. Lisa M. Fedynyshyn-Conforti,

Johnathan E. O’Connell, and Matthew Ransdell are lawyers in the Law Firm.

Torcivia and Fedynyshyn-Conforti acted as City Attorney and Assistant City

Attorney, respectively. They, along with O’Connell and Ransdell, filed a pleading

containing unredacted documents with Viera’s private personal information on the

court’s website which was available to the general public. Viera, Lynne Demchak-

Viera (his wife), and C. D-V (their minor child) (collectively, Vieras) then filed


                                           2
           USCA11 Case: 20-12924           Date Filed: 04/02/2021       Page: 3 of 9



this case in federal court against (1) the City; (2) Torcivia, Fedynyshyn-Conforti,

O’Connell, and Ransdell; and (3) the Law Firm, alleging that the wrongful

disclosure of their personal and confidential information resulted in a violation of

their rights afforded under the Fourteenth Amendment to the United States

Constitution pursuant to 42 U.S.C. § 1983. 1

       After four amended complaints, the district court dismissed the Vieras’

§ 1983 claim with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6)

for failure to state a claim upon which relief may be granted, pointing to four

pleading deficiencies: First, the claim did not properly allege that the City had a

policy or widespread practice in violation of individuals’ constitutional rights.

Second, the claim failed to establish that Torcivia and Fedynyshyn-Conforti were

final policymakers for the purpose of imposing § 1983 liability on the City. Third,

the Vieras did not set out how the private attorneys were state actors. And fourth,

the Vieras did not adequately plead a violation of their constitutional rights. We

agree with the district court in all respects.

                                               II.

       We review de novo a district court’s dismissal of a complaint for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Ironworkers



1
 Since the other counts of their complaint rest on Florida law, the court dismissed those claims
without prejudice to allow the Vieras to pursue those claims in state court.
                                                3
          USCA11 Case: 20-12924        Date Filed: 04/02/2021    Page: 4 of 9



Local Union 68 v. AstraZeneca Pharms., LP, 634 F.3d 1352, 1359 (11th Cir.

2011). A complaint must contain sufficient factual matter, which we accept as

true, to state a claim for relief that is plausible on its face. Id. “[C]onclusory

allegations” of a city or official “creat[ing] and implement[ing] a scheme” are

insufficient to survive a motion to dismiss.” McCullough v. Finley, 907 F.3d 1324,

1334 (11th Cir. 2018).

      In order to prevail on a § 1983 claim, a claimant must allege that the

defendant deprived him of a constitutional or federal right, and that such a

deprivation occurred “under color of state law.” Patrick v. Floyd Med. Ctr., 201

F.3d 1313, 1315 (11th Cir. 2000).

                                           A.

      First, we agree with the district court that the Vieras’ complaint does not

show that the City has a policy or widespread practice of disclosing employees’

personal information. “A policy is a decision that is officially adopted by the

municipality, or created by an official of such rank that he or she could be said to

be acting on behalf of the municipality.” Sewell v. Town of Lake Hamilton, 117

F.3d 488, 489 (11th Cir. 1997). Section 1983 claimants can also demonstrate the

existence of a policy by pointing to “a widespread practice that, although not

authorized by law or express municipal policy, is so permanent and well settled as

to constitute a custom or usage without the force of law.” Brown v. City of Fort


                                           4
          USCA11 Case: 20-12924       Date Filed: 04/02/2021   Page: 5 of 9



Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991) (internal quotation marks

omitted). Such widespread practice must be “obvious, flagrant, rampant and of

continued duration, rather than isolated occurrences.” Hartley v. Parnell, 193 F.3d

1263, 1269 (11th Cir. 1999).

      Under the narrower theory of inadequate training or supervision, § 1983

liability against a municipality requires that the municipality knew of a specific

training need and made a deliberate choice not to take action. City of Canton v.

Harris, 489 U.S. 378, 388 (1989). Merely showing that additional training would

have been beneficial is insufficient. Connick v. Thompson, 563 U.S. 51, 68 (2011).

The lack of training must be the “moving force” that actually caused the alleged

constitutional deprivations. City of Canton, 489 U.S. at 379, 389.

      The Vieras have not shown that the City has a policy of disclosing

employees’ personal information. The only allegations that contain factual details

are those surrounding Viera’s own incident. Otherwise, the allegations are

conclusory and unsubstantiated—offering no supporting facts such as when the

alleged disclosures were made or what type of personal information was disclosed.

      Moreover, the Vieras allege only that the City had the duty to train or

effectively manage the confidential information of current and former law-

enforcement officers. The Vieras do not specify that the City knew of such a need.

Nor do they point to any evidence that the City made a deliberate choice to not


                                          5
          USCA11 Case: 20-12924        Date Filed: 04/02/2021    Page: 6 of 9



take action. Because the Vieras offer only conclusory allegations and no

supporting facts, we cannot find that they have sufficiently alleged the existence of

a policy or widespread practice.

                                          B.

      Second, we find that the Vieras’ complaint fails to establish that Torcivia

and Fedynyshyn-Conforti were final policymakers for the purpose of imposing §

1983 liability on the City. A municipality can be held liable for constitutional

violations by policymakers when those policymakers possess “final authority to

establish municipal policy with respect to the action ordered.” Pembaur v. City of

Cincinnati, 475 U.S. 469, 481 (1986). Policymaking authority for the purposes of

§ 1983 is determined by “the relevant legal materials, including state and local

positive law, as well as custom or usage having the force of law.” Jett v. Dall.

Indep. Sch. Dist., 491 U.S. 701, 737 (1989) (internal quotation marks omitted).

      The Vieras fail to allege sufficient facts establishing that Torcivia and

Fedynyshyn-Conforti were the City’s final policymakers in this instance. The

City’s charter provides that “[t]here shall be a city commission, with all legislative

powers of the city vested therein, consisting of five (5) members who shall be

electors of the city, and who shall be elected by the city-at-large.” City of Lake

Worth, Fla., Ordinances art. I, § 4. There is nothing in local or state law that tells

us a city attorney is a policymaker. And the Vieras point to no caselaw suggesting


                                           6
             USCA11 Case: 20-12924       Date Filed: 04/02/2021    Page: 7 of 9



such notion. Consequently, we find that Torcivia and Fedynyshyn-Conforti are not

final policymakers, and the City cannot be held liable for decisionmaking by the

attorneys that might have resulted in the deprivation of Vieras’ constitutional

rights.

                                             C.

          Third, the Vieras did not set out in their pleadings how Torcivia and

Fedynyshyn-Conforti were state actors. To prevail on a § 1983 claim, a claimant

must allege that the defendant deprived them of a constitutional or federal right,

and that such a deprivation occurred “under color of state law.” Patrick, 201 F.3d

at 1315.

          Florida’s Public Records Act defines a public agency as

                any state, county, district, authority, or municipal officer,
                department, division, board, bureau, commission, or other
                separate unit of government created or established by law
                including . . . the Commission on Ethics, the Public
                Service Commission, and the Office of Public Counsel,
                and any other public or private agency, person,
                partnership, corporation, or business entity acting on
                behalf of any public agency.
Fla. Stat. § 119.011(2). A private corporation does not act “on behalf of” a public

agency merely by entering into a contract to provide services to the agency. News

& Sun-Sentinel Co. v. Schwab, Twitty & Hanover Architectural Grp., 596 So. 2d




                                             7
            USCA11 Case: 20-12924           Date Filed: 04/02/2021        Page: 8 of 9



1029, 1031–32 (Fla. 1992). Instead, courts look at several factors to determine

when a private agency or person acts on behalf of a public agency. 2 Id. at 1031.

       Torcivia and Fedynyshyn-Conforti are private attorneys working for the

private Law Firm. The City merely hired the Law Firm. The Vieras even admit in

their complaint that Torcivia and Fedynyshyn-Conforti were employed by the Law

Firm—not the City. Additionally, Florida’s Public Records act does not provide a

legal basis for the Vieras’ § 1983 claim. The Vieras have not pled sufficient facts

to show that Torcivia and Fedynyshyn-Conforti fall under the statute’s definition

of “agency.” They do not engage in an analysis of the nine factors used to

determine whether private individuals are acting on behalf of a state agency.

                                                D.

       Finally, we conclude that the Vieras did not plead a constitutional violation.

In order for state conduct to violate due process, it must be “arbitrary” or

“conscience shocking.” Neal ex rel. Neal v. Fulton Cnty. Bd. of Educ., 229 F.3d

1069, 1074 (11th Cir. 2000). The Due Process Clause “does not transform every




2
  These factors include: (1) the level of public funding; (2) commingling of funds; (3) whether
the activity was conducted on publicly owned property; (4) whether the contracted services are
an integral part of the public agency’s decisionmaking process; (5) whether the private entity is
performing a government function or a function which the public agency would otherwise
perform; (6) the extent of the public agency’s involvement with, regulation of, or control over
the private entity; (7) whether the private entity was created by the public agency; (8) whether
the public agency has a substantial financial interest in the private entity; and (9) for whom the
private entity is functioning. News & Sun-Sentinel Co., 596 So. 2d at 1031.
                                                 8
          USCA11 Case: 20-12924        Date Filed: 04/02/2021   Page: 9 of 9



tort committed by a state actor into a constitutional violation.” Deshaney v.

Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 202 (1989).

      The Vieras’ complaint only includes a conclusory allegation “that the

actions of [the City, Torcivia, and Fedynyshyn-Conforti] . . . establish, through

direct evidence, a clear custom, policy, and procedure of violating statutory and

constitutionally protected rights of [the Vieras].” Without pointing to anything

more that would shock the conscience, the Vieras fail to demonstrate a plausible

constitutional violation.

      In sum, the Vieras’ fourth amended complaint fails to contain sufficient

factual allegations to support their 42 U.S.C. § 1983 claim. Accordingly, we

affirm the district court’s dismissal of that claim with prejudice.

      AFFIRMED.




                                           9